McjFablahd, J'.,
delivered tlie opinion of the court:
Anderson, by this hill, seeks to¡ restrain the city authorities of Chattanooga, from appropriating a strip of land from lots owned by him, to widen “Georgia avenue,” without first condemning and paying for the land, in accordance with law. The defendant claims the right to1 open or widen the street, and for this purpose, to take the land in question, upon the ground that this disputed land has always been a part of the street; that it was dedicated to the public as a street when the town was laid off, and the lots adjoining the complainant’s, among others, were sold in reference thereto, and the present inclosure of the complainant, and those under whom he claims, are but encroachments upon the street, which it is proposed to remove.
If the facts be as asserted by the defendants, then the conclusion contended for would follow. Upon examination of the proof in the record, it is not satisfactorily shown to us that the strip of land claimed is a part of the street, as originally laid off and dedicated.
The lots owned by the defendant were originally purchased by one Parham, who says he put a fence around the lot, upon what was shown him as the line by the commissioners. This was twenty-five or thirty years ago, and the proof tends to show that the inclosnre has, with some slight interruption, been kept up, and the fences have been upon the same line. The city engineers prove that defendant’s land is in the avenue, as established by the ordinance of 1861, which declares the avenue opened and established of the uniform width of eighty feet, as now laid out from Tennessee river to' Market street, hut this does not show how the street originally ran.
There is proof that Georgia avenue, as originally laid *13out, was part of tlie lengtli, fifty feet, and part one Rnndred feet wide, but Row it ran with reference to the particular land in dispute, is not shown to our satisfaction in the record. We do not hold that the city authorities would be barred by the adverse possession of the complainant, from opening the street as originally established, but in view of the long possession of the complainant, the right claimed by the city -to take this land, as part- of the public street, ought to be made to appear by satisfactory evidence. The decree of the chancellor, in favor of tlie complainant, will be affirmed, with costs.